 USDC IN/ND case 1:18-cv-00419-TLS-SLC document 1 filed 12/17/18 page 1 of 6


                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

GEORGE HOOVER,                                      )
                                                    )
               Plaintiff                            )       Cause No.: 1:18-cv-419
                                                    )
vs.                                                 )
                                                    )
DANA CORPORATION and                                )
CAREWORKS ABSENCE MANAGEMENT                        )
/YORK RISK SERVICES GROUP, INC.,                    )
                                                    )
               Defendant.                           )



              COMPLAINT FOR DAMAGES AND REQUEST FOR JURY TRIAL

       Plaintiff, George Hoover, by counsel, and as his Complaint for Damages against

Defendant, states as follows:

                                PARTIES, JURISDICTION AND VENUE

       1. Plaintiff, George Hoover, is a resident of Whitley County in the State of Indiana and

an employee of Defendant.

       2. Defendant, Dana Incorporated (hereinafter referred to as “Dana”), is an employer as

defined by 42 U.S.C. §12101 and 29 U.S.C. §2601, et. seq., which conducts business in the State

of Indiana.

       3. Defendant, Careworks Absence Management, now doing business as York Risk

Services Group, Inc., (hereinafter “York Risk”) is a foreign corporation doing business in the

State of Indiana.
 USDC IN/ND case 1:18-cv-00419-TLS-SLC document 1 filed 12/17/18 page 2 of 6


        3. Mr. Hoover filed a Charge of Discrimination (Charge No. 470-2018-02441) with the

Equal Employment Opportunity Commission on or about April 23, 2018, inter alia, alleging that

Defendant violated the Americans with Disabilities Act, as amended 42 U.S.C. §12101.

        4. The Equal Employment Opportunity Commission issued to Mr. Hoover a 90-day

Right to Sue letter on September 24, 2018,

        5. Mr. Hoover invokes this Court’s federal question jurisdiction pursuant to 28 U.S.C. §§

1331 and 1343(a).

        6. Venue in this Court is proper pursuant to 28 U.S.C. § 1391.

                            GENERAL FACTS & SPECIFIC ALLEGATIONS

        7. Plaintiff, a fifty-eight-year-old man with a disability, is employed by the Defendant as

a machinist since 1995.

        8. Plaintiff’s neck and back condition limits his major life activities.

        9. Plaintiff is approved for and utilizes family medical leave for his neck and back

condition.

        10. Plaintiff’s doctor has issued work restrictions for the Plaintiff, limiting him to eight

(8) hour work days and a forty (40) hour work week, but Defendant denied Plaintiff’s

restrictions.

        11. Defendant has always been lax in enforcing its attendance policy, but after Plaintiff’s

restrictions were denied, Defendant began to strictly enforce its policy against the Plaintiff.

        12. Defendant hired Careworks Absence Management, now doing business as York Risk

Services Group, Inc. (“York Risk”) to review Plaintiff’s FMLA request and York Risk deleted

information from the claim forms.
 USDC IN/ND case 1:18-cv-00419-TLS-SLC document 1 filed 12/17/18 page 3 of 6


         13. Plaintiff informed Defendant that York Risk altered the forms but no action was

taken.

                                               Count I
                                              ADA - Dana

         14. Plaintiff incorporates by reference paragraphs one (1) thirteen (13) above.

         15. Plaintiff suffers from a disability and/or perceived disability that affects one or more

of his major life activities, specifically Plaintiff suffered from a neck and back condition.

         16. Plaintiff’s physician issued Plaintiff a work restriction limiting Plaintiff to eight (8)

hour work days as an accommodation for his disabilities.

         17. Defendant denied Plaintiff’s accommodation and is now strictly enforcing an

attendance policy that was never strictly enforced in the past.

         18. As a result of the foregoing, Mr. Hoover suffered damages, including but not limited

to, emotional distress, stress, anxiety, lost wages and benefits, liquidated damages and attorney

fees.

         19. The Defendant’s actions are in violation of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §12101, et. sec.

         WHEREFORE, Plaintiff prays for judgment against Defendant, an award for unpaid

wages, compensatory damages, punitive damages, back pay, prejudgment interest, reasonable

attorney fees, costs and all other appropriate relief.

                                               Count II
                                             FMLA - Dana

         20. Plaintiff incorporates by reference paragraphs one (1) through nineteen (19) above.

         21. During his employment with Defendant, Plaintiff applied for and was approved for

Family Medical Leave.
 USDC IN/ND case 1:18-cv-00419-TLS-SLC document 1 filed 12/17/18 page 4 of 6


          22. Plaintiff suffered an adverse employment action when Defendant forced him to use

and exhaust his family medical leave to cover overtime assignments rather than use it

specifically for his disabilities.

          23. Plaintiff:

                 A. Was treated less favorably than employees who had not requested or were not

                 in need of leave under the FMLA; or

                 B. Suffered an adverse employment decision because of his request or need for

                 leave under the FMLA; or

                 C. Suffered an adverse employment decision for taking leave under the FMLA

                 and because of his perceived need for leave under the FMLA.

          24. As a result, Plaintiff has sustained damages including, but not limited to, lost pay and

benefits, liquidated damages, attorney fees and costs.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for judgment against Defendant, for an award of back pay,

job reinstatement, liquidated damages, prejudgment interest, reasonable attorney fees, costs and

all other appropriate relief.

                                               Count III
                  Intentional Interference with a Business Relationship – York Risk

          25. Plaintiff incorporates by reference paragraphs one (1) through twenty-four (24)

herein.

          26. Plaintiff by way of his employment status with Defendant Dana Corporation has a

valid business relationship with Dana Corporation.

          27. Defendant, York Risk, being contracted by Dana Corporation to manage it family

medical leave, had knowledge of Plaintiff’s relationship with Dana Corporation.
 USDC IN/ND case 1:18-cv-00419-TLS-SLC document 1 filed 12/17/18 page 5 of 6


        28. Defendant, York Risk, interfered with Plaintiff’s business relationship with Dana

Corporation by intentionally failing to report restrictions that were certified by Plaintiff’s doctor

as part of the process of certifying Plaintiff’s need for family medical leave.

        29. As a result of the foregoing, Mr. Hoover suffered damages, including but not limited

to, emotional distress, stress, anxiety, lost wages and benefits, liquidated damages and attorney

fees.

        WHEREFORE, Plaintiff prays for judgment against Defendant, an award for damages,

compensatory damages, punitive damages, back pay, prejudgment interest, reasonable attorney

fees, costs and all other appropriate relief.



                                                Respectfully submitted,

                                                HENN HAWORTH CUMMINGS & PAGE


                                                /s/ Paul J. Cummings
                                                David M. Henn, 18002-49
                                                Paul J. Cummings, 22714-41


                                      REQUEST FOR JURY TRIAL

        Plaintiff, by counsel, respectfully requests this cause be tried by jury.


                                                Respectfully submitted,

                                                HENN HAWORTH CUMMINGS & PAGE


                                                /s/ Paul J. Cummings
                                                David M. Henn, 18002-49
                                                Paul J. Cummings, 22713-41


HENN HAWORTH CUMMINGS & PAGE
 USDC IN/ND case 1:18-cv-00419-TLS-SLC document 1 filed 12/17/18 page 6 of 6


1634 W Smith Valley Road, Ste. B
Greenwood, IN 46143
(317) 885-0041;
(888) 308-6503 Fax
